Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 1 of 15




                      EXHIBIT E
             Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 2 of 15


NON-TAXABLE EXPENSES

CloudNine hosting and document production fees                                   $1,679.63

FIS reimbursement of fees/expenses regarding Q2 subpoenas                       $10,000.00

Travel and associated expenses to Boston, MA and Houston, TX for                 $5,544.74
depositions of Kevin Feeney, Robert Landstein, Phil Peters, and Damon
Greenberg (10/16/2019 and 11/20/2019) (evidence of travel and associated
expenses is included in Reeves & Brightwell's monthly invoices, submitted
concurrently herewith)

Conference room in Braintree, MA for deposition of Robert Landstein               $420.00

The Exhibit Company (non-refundable deposit for trial preparation)               $2,500.00


                                                                        Total   $20,144.37
                   Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 3 of 15



     ....
cloudnin
                          TM
                                                                   Invoice
                                                                   Invoice Number:                  101996
                                                                   Date:                           6/30/2019

14655 Northwest Freeway                                            Account No.:                    634
Suite 135                                                          Terms:                           Net 30
Houston TX 77040
                                                                   PO Number:
United States
FEIN: XX-XXXXXXX                                                   Due Date:                       7/30/2019

Bill To                                                            Ship To
634 Reeves & Brightwell                                            634 Reeves & Brightwell
221 W. 6th Street                                                  221 W. 6th Street
Suite 1000                                                         Suite 1000
Austin TX 78701                                                    Austin TX 78701
United States                                                      United States



Sales Rep             Sales Rep Email                Sales Rep Phone         Project
Clint Lehew           clehew@cloudnine.com           7139969148

Account Manager       Account Manager Email          Account Manager         Inv Memo
                                                     Phone
Cindy Milanovich      cmilanovlch@ediscovery.co      9042105300              june 2019 Monthly Hosting


Qty       R    $    Item                                                           Invoice          Invoice
(Gigs}     ate      Description                                                    Start Date       End Date            Totals


6         $40.00    Cloud Nine Review Hosting---Monthly---Per GB                   6/1/2019         6/30/2019         $240.00
                    Project ID: 6203
          $40.00    Cloud Nine Review Hosting---Monthly---Per GB                   6/1/2019         6/30/2019           $40.00
                    Project ID: 7490 Q2-Radius_Bank



                                                                                           Subtotal                   $280.00
          Portion of invoice billed to Q2:                                 Project Management Fee                        $8.40

          $43.84                                                                                Tax($)                  $18.48
                                                                                       Shipping Cost
                                                                                                Total                 $306.88




Cloud9 Discovery LLC
                                                                                                     Remittance Slip
Bill To Customer                  Date                         Amount Due                          Amount Paid
634 Reeves & Brightwell           6/30/2019                    $306.88

Make Checks Payable To
Cloud9 Discovery LLC
PO Box 670502
Dallas TX 75267-0502
United States
To Remit by Wire, ACH or Credit Card by Phone,
Please Call 877-595-6464
Please Include invoice number on all remittance checks



                                                                                          FEIN: XX-XXXXXXX DUNS: 175988968


                                                                                                                 Page 1 of 1
                   Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 4 of 15



    ((6                                                            Invoice
                          TM


cloudnin                                                           Invoice Number:                 102271
                                                                   Date:                           7/31/2019

14655 Northwest Freeway                                            Account No.:                    634
Suite 135                                                          Terms:                          Net30
Houston TX 77040                                                   PO Number:
United States
FEIN: XX-XXXXXXX                                                   Due Date:                       8/30/2019

Bill To                                                            Ship To
634 Reeves & Brightwell                                            634 Reeves & Brightwell
221 W. 6th Street                                                  221 W. 6th Street
Suite 1000                                                         Suite 1000
Austin TX 78701                                                    Austin TX 78701
United States                                                      United States



Sales Rep             Sales Rep Email                Sales Rep Phone         Project
Clint Lehew           clehew@cloudnine.com           7139969148

Account Manager       Account Manager Email          Account Manager         Inv Memo
                                                     Phone
Cindy Milanovich      cmilanovich®ediscovery.co      9042105300              july 2019 Monthly Hosting


                    Item                                                           Invoice          Invoice
~Y~s)     Rate$     Description                                                    Start Date       End Date            Totals


6         $40.00    Cloud Nine Review Hosting---Monthly---Per GB                   7/1/2019         7/31/2019         $240.00
                    Project ID: 6203
3         $40.00    Cloud Nine Review Hosting---Monthly---Per GB                   7/1/2019         7/31/2019         $120.00
                    Project ID: 7490 Q2-Radius_Bank



                                                                                           Subtotal                   $360.00
                                                                           Project Management Fee                      $10.80
     Portion of invoice billed to Q2: $131.52                                                   Tax($)                 $23.76
                                                                                       Shipping Cost

                                                                                                 Total                $394.56




Cloud9 Discovery LLC
                                                                                                     Remittance Slip
Bill To Customer                  Date                         Amount Due                          Amount Paid
634 Reeves & Brightwell           7/31/2019                    $394.56

Make Checks Payable To
Cloud9 Discovery LLC
PO Box 670502
Dallas TX 75267-0502
United States
To Remit by Wire, ACH or Credit Card by Phone,
Please Call 877-595-6464
Please include invoice number on all remittance checks


                                                                                          FEIN: XX-XXXXXXX DUNS: 175988968


                                                                                                                 Page 1 of 1
                   Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 5 of 15


      .,.
cloudnin
                          TM
                                                                 Invoice
                                                                 Invoice Number:                 102650
                                                                 Date:                           8/30/2019

14655 Northwest Freeway                                          Account No.:                    634
Suite 135                                                        Terms:                           Net 30
Houston TX 77040
                                                                 PO Number:
United States
FEIN: XX-XXXXXXX                                                 Due Date:                       9/29/2019

Bill To                                                          Ship To
634 Reeves & Brightwell                                          634 Reeves & Brightwell
221 W. 6th Street                                                221 W. 6th Street
Suite 1000                                                       Suite 1000
Austin TX 78701                                                  Austin TX 78701
United States                                                    United States



Sales Rep             Sales Rep Email               Sales Rep Phone        Project
Clint Lehew           clehew@cloudnine.com          7139969148

                      Account Manager Email         Account    Manager     Inv Memo
Account Manager                                     Phone
Cindy Milanovich      cmilanovich@ediscovery.co     9042105300             1908aug118- Q2-Radius_Bank- Backfill


Qty      Rate$.     Item                                                         Invoice         Invoice              Totals
(GigS)              Description                                                  Start Date      End Date

0.5      $200.0     Tech Time- Backfill                                          8/21/2019        8/21/2019         $100.00
         0



                                                                                         Subtotal                   $100.00
                                                                         Project Management Fee                        $3.00
                                                                                              Tax($)                   $6.60
                                                                                     Shipping Cost

                                                                                              Total                 $109.60




Cloud9 Discovery LLC
                                                                                                   Remittance Slip
Bill To Customer                  Date                        Amount Due                         Amount Paid
634 Reeves & Brightwell           8/30/2019                   $109.60

Make Checks Payable To
Cloud9 Discovery LLC
PO Box 670502
Dallas TX 75267-0502
United States
To Remit by Wire, ACH or Credit Card by Phone,
Please Call 877-595-6464
Please include invoice number on all remittance checks




                                                                                        FEIN: XX-XXXXXXX DUNS: 175988968


                                                                                                               Page 1 of 1
                   Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 6 of 15


                                                                    Invoice
     .:6
cloudnineTM                                                         Invoice Number:                102587
                                                                    Date:                          8/31/2019
14655 Northwest Freeway                                             Account No.:                   634
Suite 135                                                           Terms:                         Net30
Houston TX 77040                                                    PO Number:
United States
FEIN: XX-XXXXXXX                                                    Due Date:                      9/30/2019

Bill To                                                             Ship To
634 Reeves & Brightwell                                             634 Reeves & Brightwell
221 W. 6th Street                                                   221 W. 6th Street
Suite 1000                                                          Suite 1000
Austin TX 78701                                                     Austin TX 78701
United States                                                       United States



Sales Rep             Sales Rep Email                Sales Rep Phone         Project
Clint Lehew           clehew@cloudnine.com           7139969148

Account Manager       Account Manager Email          Account       Manager   Inv Memo
                                                     Phone
Cindy Milanovich      cmilanovich@ediscovery.co      9042105300              Aug 2019 Monthly Hosting


Qty      R    $     Item                                                           Invoice          Invoice             Totals
(Gigs)    ate       Description                                                    Start Date       End Date

6        $40.00     Cloud Nine Review Hosting---Monthly---Per GB                   8/1/2019         8/31/2019         $240.00
                    Project ID: 6203

3        $40.00     Cloud Nine Review Hosting---Monthly---Per GB                   8/1/2019         8/31/2019         $120.00
                    Project ID: 7490 Q2-Radius_Bank



                                                                                           Subtotal                   $360.00
                                                                         Project Management Fee                        $10.80
         Portion of invoice billed to Q2: $131.52                                               Tax($)                 $23.76
                                                                                       Shipping Cost

                                                                                                Total                 $394.56




Cloud9 Discovery LLC
                                                                                                     Remittance Slip
Bill To Customer                  Date                         Amount Due                          Amount Paid
634 Reeves & Brightwell           8/31/2019                    $394.56

Make Checks Payable To
Cloud9 Discovery LLC
PO Box 670502
Dallas TX 75267-0502
United States
To Remit by Wire, ACH or Credit Card by Phone,
Please Call 877-595-6464
Please include invoice number on all remittance checks



                                                                                          FEIN: XX-XXXXXXX DUNS: 175988968


                                                                                                                 Page 1 of 1
                     Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 7 of 15


                                                                     Invoice
      •                     TM


clou n1n                                                             Invoice Number:                 102923
                                                                     Date:                           9/30/2019

14655 Northwest Freeway                                              Account No.:                    634
Suite 135                                                            Terms:                          Net30
Houston TX 77040
                                                                     PO Number:
United States
FEIN: XX-XXXXXXX                                                     Due Date:                       10/30/2019

Bill To                                                              Ship To
634 Reeves & Brightwell                                              634 Reeves & Brightwell
221 W. 6th Street                                                    221 W. 6th Street
Suite 1000                                                           Suite 1000
Austin TX 78701                                                      Austin TX 78701
United States                                                        United States



Sales Rep               Sales Rep Email                Sales Rep Phone         Project
Clint Lehew             clehew@cloudnine.com           7139969148

Account Manager         Account Manager Email          Account Manager         Inv Memo
                                                       Phone
Cindy Milanovich        cmllanovich@ediscovery.co      9042105300              Sept 2019 Monthly Hosting


Qty              $    Item                                                           Invoice          Invoice             Totals
(Gigs)    Rate        Description                                                    Start Date       End Date

6         $40.00      Cloud Nine Review Hosting---Monthly---Per GB                   9/01/2019        9/30/2019         $240.00
                      Project ID: 6203
3         $40.00      Cloud Nine Review Hosting---Monthly---Per GB                   9/01/2019        9/30/2019         $120.00
                      Project ID: 7490 Q2-Radius_Bank



                                                                                             Subtotal                   $360.00
                                                                             Project Management Fee                      $10.80
     Portion of invoice billed to Q2: $131.52                                                     Tax($)                 $23.76
                                                                                         Shipping Cost

                                                                                                   Total                $394.56




Cloud9 Discovery LLC
                                                                                                       Remittance Slip
Bill To Customer                    Date                         Amount Due                          Amount Paid
634 Reeves & Brightwell             9/30/2019                    $394.56

Make Checks Payable To
Cloud9 Discovery LLC
PO Box 670502
Dallas TX 75267-0502
United States
To Remit by Wire, ACH or Credit Card by Phone,
Please Call 877-595-6464
Please include invoice number on all remittance checks


                                                                                            FEIN: XX-XXXXXXX DUNS: 175988968


                                                                                                                   Page 1 of 1
                   Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 8 of 15


                                                                    Invoice
  ~·
cloudnin
                          TM


                                                                    Invoice Number:                 103249
                                                                    Date:                           10/31/2019

14655 Northwest Freeway                                             Account No.:                    634
Suite 135                                                           Terms:                          Net 30
Houston TX 77040
                                                                    PO Number:
United States
FEIN: XX-XXXXXXX                                                    Due Date:                       11/30/2019

Bill To                                                             Ship To
634 Reeves & Brightwell                                             634 Reeves & Brightwell
221 W. 6th Street                                                   221 W. 6th Street
Suite 1000                                                          Suite 1000
Austin TX 78701                                                     Austin TX 78701
United States                                                       United States



Sales Rep             Sales Rep Email                Sales Rep Phone          Project
Clint Lehew           clehew@cloudnine.com           (713) 462-6464
                                                     x1113

Account Manager       Account Manager Email          Account       Manager    Inv Memo
                                                     Phone
Cindy Milanovich      cmilanovich@ediscovery.co      9042105300               Oct 2019 Monthly Hosting


                    Item                                                            Invoice          Invoice             Totals
                    Description                                                     Start Date       End Date

6         $40.00    Cloud Nine Review Hosting---Monthly---Per GB                    10/1/2019      . 10/31/2019        $240.00
                    Project ID: 6203
3         $40.00    Cloud Nine Review Hosting---Monthly---Per GB                    10/1/2019        10/31/2019        $120.00
                    Project ID: 7490 Q2-Radius_Bank



                                                                                          Subtotal                     $360.00
                                                                            Project Management Fee                      $10.80
    Portion of invoice billed to Q2: $131.52                                                     Tax($)                 $23.76
                                                                                        Shipping Cost
                                                                                                 Total                 $394.56




Cloud9 Discovery LLC
                                                                                                      Remittance Slip
Bill To Customer                  Date                         Amount Due                           Amount Paid
634 Reeves & Brightwell           10/31/2019                   $394.56

Make Checks Payable To
Cloud9 Discovery LLC
PO Box 670502
Dallas TX 75267-0502
United States
To Remit by Wire, ACH or Credit Card by Phone,
Please Call 877-595-6464
Please include invoice number on all remittance checks

                                                                                           FEIN: XX-XXXXXXX DUNS: 175988968


                                                                                                                  Page 1 of 1
                      Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 9 of 15


                                                                       Invoice
                              TM


clou n1ne
                       @



                                                                       Invoice Number:                 103548
                                                                       Date:                           11/30/2019
14655 Northwest Freeway                                                Account No.:                    634
Suite 135                                                              Terms:                          Net30
Houston TX 77040
                                                                       PO Number:
United States
FEIN: XX-XXXXXXX                                                       Due Date:                       12/30/2019

Bill To                                                                Ship To
634 Reeves & Brightwell                                                634 Reeves & Brightwell
221 W. 6th Street                                                      221 W. 6th Street
Suite 1000                                                             Suite 1000
Austin TX 78701                                                        Austin TX 78701
United States                                                          United States



Sales Rep                  Sales Rep Email              Sales Rep Phone          Project
Clint Lehew                clehew@cloudnlne.com         (713) 462-6464
                                                        x1113

Account Manager            Account Manager Email        Account       Manager    Inv Memo
                                                        Phone
Cindy Milanovich           cmilanovich@ediscovery.co    9042105300               Nov 2019 Monthly Hosting


Qty               $    Item                                                            Invoice          Invoice
(Gigs)     Rate        Description                                                     Start Date       End Date            Totals


6          $40.00      Cloud Nine Review Hosting---Monthly---Per GB                    11/1/2019        11/30/2019        $240.00
                       Project ID: 6203

3.5        $40.00      Cloud Nine Review Hosting---Monthly---Per GB                    11/1/2019        11/30/2019        $140.00
                       Project ID: 7490 Q2-Radius_Bank



                                                                                               Subtotal                   $380.00
                                                                            Project Management Fee                          $11.40
         Portion of invoice billed to Q2: $153.44                                                   Tax($)                  $25.08
                                                                                           Shipping Cost

                                                                                                    Total                 $416.48




Cloud9 Discovery LLC
                                                                                                         Remittance Slip
Bill To Customer                     Date                         Amount Due                           Amount Paid
634 Reeves & Brightwell              11/30/2019                   $416.48

Make Checks Payable To
Cioud9 Discovery LLC
PO Box 670502
Dallas TX 75267-0502
United States
To Remit by Wire, ACH or Credit Card by Phone,
Please Call 877-595-6464
Please include Invoice number on all remittance checks


                                                                                              FEIN: XX-XXXXXXX DUNS: 175988968


                                                                                                                     Page 1 of 1
                      Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 10 of 15


                                                                        Invoice
                       m       TM


clou n1ne                                                               Invoice Number:                    103934
                                                                        Date:                              12/31/2019

14655 Northwest Freeway                                                 Account No.:                       634
Suite 135                                                               Terms:                             Net 30
Houston TX 77040                                                        PO Number:
United States
FEIN: XX-XXXXXXX                                                        Due Date:                          1/30/2020

Bill To                                                                 Ship To
634 Reeves & Brightwell                                                 634 Reeves & Brightwell
221 W. 6th Street                                                       221 W. 6th Street
Suite 1000                                                              Suite 1000
Austin TX 78701                                                         Austin TX 78701
United States                                                           United States



Sales Rep                  Sales Rep Email               Sales Rep Phone          Project
Clint Lehew                clehew@cloudnine.com          (713) 462-6464
                                                         x1113

Account Manager            Account Manager Email         Account       Manager    Inv Memo
                                                         Phone
Cindy Milanovich           cmilanovich@ediscovery.co     9042105300               Dec 2019 Monthly Hosting


Qty               $     Item                                                            Invoice             Invoice             Totals
(Gigs)     Rate         Description                                                     Start Date          End Date

6          $40.00       Cloud Nine Review Hosting---Monthly---Per GB                        12/1/2019       12/31/2019        $240.00
                        Project ID: 6203
3.5        $40.00       Cloud Nine Review Hosting---Monthly---Per GB                    12/1/2019           12/31/2019        $140.00
                        Project ID: 7490 Q2-Radius_Bank



                                                                                                  Subtotal                    $380.00
                                                                                Project Management Fee                         $11.40
         Portion of invoice billed to Q2: $153.44                                                       Tax($)                 $25.08
                                                                                             Shipping Cost

                                                                                                        Total                 $416.48




Cloud9 Discovery LLC
                                                                                                             Remittance Slip
Bill To Customer                      Date                         Amount Due                              Amount Paid
634 Reeves & Brightwell               12/31/2019                   $416.48

Make Checks Payable To
Cloud9 Discovery LLC
PO Box 670502
Dallas TX 75267-0502
United States
To Remit by Wire, ACH or Credit Card by Phone,
Please Call 877-595-6464
Please include invoice number on all remittance checks

                                                                                                 FEIN: XX-XXXXXXX DUNS: 175988968


                                                                                                                         Page 1 of 1
                  Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 11 of 15


       .,..
cloudnin
                           TM
                                                                   Invoice
                                                                   Invoice Number:                104271
                                                                   Date:                          1/31/2020

 14655 Northwest Freeway                                           Account No.:                   634
 Suite 135                                                         Terms:                         Net 30
 Houston TX 77040
                                                                   PO Number:
 United States
 FEIN: XX-XXXXXXX                                                  Due Date:                      3/1/2020

Bill To                                                            Ship To
634 Reeves & Brightwell                                            634 Reeves & Brightwell
221 W. 6th Street                                                  221 W. 6th Street
Suite 1000                                                         Suite 1000
Austin TX 78701                                                    Austin TX 78701
United States                                                      United States



Sales Rep              Sales Rep Email               Sales Rep Phone         Project
Clint Lehew            clehew@cloudnine.com          (713) 462-6464          7490 Q2-Radlus_Bank
                                                     x1113

Account Manager        Account Manager Email         Account Manager         Inv Memo
                                                     Phone
Cindy Milanovich       cmilanovich@ediscovery.co     9042105300              2001jan105; 151; 136- Q2-Radius_Bank

Qty               Item                                                        Invoice      Invoice      Bill
(Gig      Rate$   Description                                                 Start Date   End Date     Schedule          Totals
s)

0.5       $200.   Tech Time- Remove load                                      1/21 /2020   1/21 /2020                   $100.00
          00      2001jan1 05: 0.5hr

1.5       $75.0   Cloud Based Web Hosting---Data Load Fee---GB/Hourly---      1/15/2020    1/20/2020                    $112.50
                  database
          0
                  2001jan1 05: 0.5hr
                  2001Jan151: 0.5hr
                  2001jan136: 0.5hr



                                                                                            Subtotal                    $212.50
                                                                           Project Management Fee                          $6.38
                                                                                              Tax{$)                      $14.03
                                                                                      Shipping Cost
                                                                                               Total                    $232.91




                                                                                           FEIN: XX-XXXXXXX DUNS: 175988968


                                                                                                                   Page 1 of 2
                  Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 12 of 15


                                                                   Invoice
                           TM


clou n1ne
                    G


                                                                   Invoice Number:                 104317
                                                                    Date:                          1/31/2020
 14655 Northwest Freeway                                           Account No.:                   634
 Suite 135                                                         Terms:                          Net 30
 Houston TX 77040                                                   PO Number:
 United States
 FEIN: XX-XXXXXXX                                                   Due Date:                      3/1/2020

Bill To                                                            Ship To
634 Reeves & Brightwell                                            634 Reeves & Brightwell
221 W. 6th Street                                                  221 W. 6th Street
Suite 1000                                                         Suite 1000
Austin TX 78701                                                    Austin TX 78701
United States                                                      United States



Sales Rep               Sales Rep Email               Sales Rep Phone         Project
Clint Lehew             clehew@cloudnine.com          (713) 462-6464
                                                      x1113

                        Account Manager Email         Account Manager         Inv Memo
Account Manager                                       Phone
Mlstijones              mjones@ediscovery.co          (713) 462-6464          Cloud Nine Review Monthly Hosting january 2020
                                                      x1414


Qty               Item                                                         Invoice      Invoice     Bill
(Gig      Rate$   Description                                                  Start Date   End Date    Schedule          Totals
s)

10.5      $40.0   Cloud Nine Review Monthly Hosting---Project ID: 7490 Q2-     1/1/2020     1/31/2020                   $420.00
                  Radius_Bank
          0

6         $40.0   Cloud Nine Review Monthly Hosting---Project ID: 6203         1/1/2020     1/31/2020                   $240.00
          0



                                                                                             Subtotal                   $660.00
                                                                            Project Management Fee                       $19.80
     Portion of invoice billed to Q2: $460.32                                                  Tax($)                    $43.56
                                                                                        Shipping Cost

                                                                                                Total                   $723.36




                                                                                            FEIN: XX-XXXXXXX DUNS: 175988968


                                                                                                                   Page 1 of 2
                   Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 13 of 15


FIS                                                                                             Invoice Number: 28528213



                                                        I
5430 Data Court, Suite 100                                                                                Page: 1 of 1
Ann Arbor, Ml 48108                                                                                Invoice Date: 12/06/2019
                                                                                             Services for the month of November 2019



                                               INVOICE
Q2 SOFTWARE, INC.                          Account Number:      90435
SUITE 150                                 Account Executive:    Rodney D. Schultz (RDS)
13785 RESEARCH BLVD                                Territory:
AUSTIN, TX 78750                                     Terms:     Net 30

ATTN: Accounts Payable



Description                                                      Units               Unit Price                      Extended
Bill Consolidation and Payment Svcs
Cost/Exp Assoc w/Q2 v.Radius Litigation                                             10,000.00000                       10,000.00

                                                  Bill Consolidation and Payment Svcs Total:                       $10,000.00

                                                                                          Invoice Total:           $10,000.00




Please remit to:
Accounting Department                                                      IF YOU HAVE ANY QUESTIONS REGARDING THIS
FIS                                                                        INVOICE, PLEASE CONTACT:
PO Box 4535                                    §-Taxable Item              FIS BILLING AT FISBILLING@FISGLOBAL.COM OR
Carol Stream, IL 60197-4535                                                1-866-275-6868, OPTION 7-2.
       CONFIDENTIAL                                                                                02-Radius-008768
                              Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 14 of 15
                                                                                                                    Hyatt Place Boston/Braintree
                                                                                                                    50 Forbes Road
                                                                                                                    Braintree, MA 02184
                                                                                                                    Tel: 781-848-0600
                                                                                                                    Fax: 781-848-0601
HYATT                                                                                                               braintree.place.hyatt.com
    PLACE'"


INVOICE

Reeves & Brightwell
United States                                                                                                       Room No.         9601
                                                                                                                    Arrival          11-20-19
                                                                                                                    Departure        11-20-19
Confirmation No.                                                                                                    Folio Window
Group Name                                                                                                          Folio No.        307822
Date                       Description                                                                                          Charges            Credits

 11-20-19                  Banquet Room Rental                                 MP5                                                400.00
 11-20-19                  Banquet Miscellaneous                                                                                   20.00
 11-20-19                  Visa                                                XXXXXXXXXXXX4419 XX/XX                                              420.00



                                                                    Total                                                         420.00           420.00

Guest Signature                                                     Balance                                                          0.00

I agree that my liability for this bill is not waived and I agree
to be held personally liable in the event that the indicated                         WE HOPE YOU ENJOYED YOUR STAY WITH US!
person, company or association fails to pay for any part or
the full amount of these charges.

                                                                    Thank you for choosing Hyatt Place Boston/Braintree. Our goal is to provide every guest
World of Hyatt Summa!}'_ _ _ _ __                                   with an exceptional stay and we are interested in any comments regarding your visit.

No Membership to be credited                                        Please remit payment to:
                                                                    Hyatt Place Boston/Braintree
Join World of Hyatt today and start                                 50 Forbes Road
earning points for stays, dining and more.                          Braintree, MA 02184
Visit www.worldofhyatt.com
                    Case 1:18-cv-00878-RP Document 67-5 Filed 02/21/20 Page 15 of 15




                                                                ;fi~~hibit
                                                                !Jcompany

                                                                Invoice Date                 The Exhibit Company
INVOICE                                                         Jan 6, 2020                  1508 San Antonio St
                                                                Invoice Number               Austin, TX 78701
      Reeves Brightwell                                         INV-0264                     (512) 322-9410
      221 W 6th St
                                                                Reference
      AUSTIN TEXAS 78701
                                                                Q2




Description                                          Quantity         Unit Price            Tax        Amount USD

Reservation Fee: In-Trial Support Reservation Fee-      1.00            2,500.00 Tax Exempt                 2,500.00
Non-refundable Feb 3 Trial Fed Court- Q2

                                                                                        Subtotal            2,500.00

                                                                                   TOTALUSD                 2,500.00
                                                                              Less Amount Paid              2,500.00

                                                                           AMOUNT DUE USD                       0.00



Due Date: Jan 20, 2020




-x----------------------------------------------------
                                                           Customer              Reeves Brightwell
PAYMENT ADVICE                                             Invoice Number        INV-0264
      To: The Exhibit Company                              Amount Due            0.00
              1508 San Antonio St                          Due Date              Jan 20, 2020
              Austin, TX 78701
                                                           Amount Enclosed
              (512) 322-9410
                                                                                 Enter the amount you are paying above
